DETAILED ACTION

This office action is a response to the amendment filed on 2/5/2021. Claims 1-2, 4-19 and 21-32 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1-2, 4-19 and 21-32 (renumbered as 1-30) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 2/5/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for performing multiple concurrent cell searches which involves identifying a set of base stations that are included in a synchronization group, identifying a measurement timing window corresponding to the synchronization group, measuring a respective synchronization signal for each base station within the timing window, and transmitting a report. The method allows a UE to cycle between a measurement power state during the measurement window, and a low power state outside the window, thereby saving power at the UE. 

Prior art reference Kim_2939 discloses a method for receiving synchronization signal block measurement window and measurement period information where a UE may be communicating with a first network and a second network operating in different bands. 
Although prior art reference Banin discloses a method for determining an assignment of a time period and symbol width to each payload data symbol, where symbol width and time period may be varied, prior art on record does not disclose the claimed features of identifying a symbol timing tolerance condition and a duration of the measurement timing window based on the symbol timing tolerance for carrier aggregation tolerance condition.
Claims 1, 18, 29, 30 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of identifying a measurement timing window corresponding to the synchronization group by identifying a symbol timing tolerance condition for a band and an intra-band carrier aggregation tolerance condition, and identifying a duration of the measurement timing window based at least in part on the symbol timing tolerance condition for the band and the intra-band carrier aggregation tolerance condition; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414